DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 8 and 15, are respectively directed to a device, a computer-implemented method, and a computer program product, each of which utilize a processor to perform general data manipulation steps on a “point cloud” of various data points. The general data manipulation steps essentially amount to: obtaining coordinate data; and filtering the coordinate data, wherein the filtering is defined as: computing a value for each point of data; and determining whether the value meets or exceeds a threshold. This judicial exception is integrated into a practical application of obtaining a three-dimensional scan, however the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Instead the claims merely amount to a general linking of the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 15 are rejected under 35 U.S.C. 102(a1) as being anticiapted by US Patent 9,378,554 to Chang et al.

In regards to claims 1, 8 and 15, Cheng discloses and shows in Figures 1-3, a three-dimensional (3D) scanner device (34) (par. 3, ll. 44 to col. 5, ll. 9) and computer-implemented method comprising: 
a processor system (40) that is configured to generate a point cloud representing multiple surfaces (col. 4, ll. 32 to col. 5, ll. 13), the point cloud comprises a plurality of scan points (col. 3, ll. 44 to col. 4, ll. 9),  and wherein generating the point cloud comprises: 
receiving spherical coordinates for a scan point (310), the spherical coordinates comprising a distance, a polar angle, and an azimuth angle (col. 3, ll. 56 to col. 4, ll. 20); 
homogenizing a scan point density (312, 318) of the surfaces by filtering the scan points (col. 5, ll. 35 to col. 6, ll. 4; col. 6, ll. 60 to col. 7, ll. 6), the homogenizing comprising: 
computing a value (p) for the scan point based on the spherical coordinates (col. 5, ll. 35 to col. 6, ll. 4; col. 6, ll. 60 to col. 7, ll. 6); 
based on the value exceeding a predetermined threshold, storing the scan point as part of the point cloud (col. 5, ll. 35 to col. 6, ll. 4; col. 6, ll. 60 to col. 7, ll. 6); and 
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of US Publication 2016/0153773 to Bartmann et al.

In regards to claims 6-7, 13-14 and 20, Chang differs from the limitations in that it silent to the three-dimensional scanner device, [claims 6, 13, 20] wherein scan points are captured at 
However, Bartmann teaches and shows in Figures 5-6, a 3-D laser scanner device (10) that measures the spherical coordinates to an object or area of interest (O) (par. 14-15), wherein the scanner device utilizes a rotating mirror (16) to provide a scanning beam (18) at a plurality of polar angle and azimuth angle intervals (par. 18, 22). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chang to include a rotating mirror to provide a scanning beam to an area of interest for the advantage of providing a laser scanning device that may be utilized in a variety of industrial applications in closed or open spaces, with a reasonable expectation of success. 

Allowable Subject Matter
Claims 2-5, 9-14 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886